            Case 1:21-cv-04436-JPC Document 26 Filed 08/31/21 Page 1 of 1




      TINA C. MA
      TMA@TYSONMENDES.COM
      DIRECT: (917) 781-4965


                                           August 27, 2021

By ECF and Email
(CronanNYSDChambers@nysd.uscourts.gov)
Hon. John P. Cronan
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 12D
New York, NY 10007

         Re:     W.P.V., et al. v. United States of America, et al.
                 Docket No.: 1:21-CV-04436

Your Honor:

         This firm represents Defendant Cayuga Home for Children, Inc. d/b/a Cayuga Centers
(“Cayuga”) in this action. Sherri Jayson, the attorney that had been handling this matter, recently
left this firm’s employment. I have taken over the handling of this matter.

       With the Plaintiffs’ consent, we respectfully request a two-week extension of defendant
Cayuga’s time to answer and/or file a pre-answer motion to dismiss to September 14, 2021, so that
I may get caught up on this matter. The parties continue their attempts to resolve this case, but our
discussions have been delayed due to Ms. Jayson’s recent departure from the firm.

        In addition, we further request a two-week adjournment of the September 2, 2021 deadline
for the parties to file a status letter with the Court, so that the parties may engage in meaningful
settlement discussions before providing a status letter to the Court. Plaintiff’s counsel consents to
this application.

                                                               Respectfully Submitted,



                                                               Tina C. Ma

cc:      All Counsel of Record (By ECF Only)
                                                 Defendant Cayuga Home for Children, Inc's
                                                 request is granted. Defendant Cayuga Home
                                                 for Children, Inc. shall answer, or otherwise
                                                 respond to, the Complaint by September 14,
                                                 2021.

                                 SO ORDERED.                     ___________________
                                 Date: August 31, 2021             JOHN P. CRONAN
                                 New York, New York             United States District Judge
